DETAILED ACTION

The preliminary amendments filed on 12/15/2021 have been entered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wilson (US 20120261132)

Regarding claim 12, Wilson discloses a method of obtaining a lead impression downhole, comprising: sending an actuatable assembly (39) to a downhole location ([0038]-[0039], fig 7); changing an external pressure downhole around the actuatable assembly at the downhole location ([0039] discloses applying the set down weight tot eh assembly, which creates a pressure external to the assembly 39); and using the changing external pressure downhole to actuate the actuatable assembly ([0039] discloses using the setdown weight to move impression block 47).

Regarding claim 13, Wilson further discloses the changing external pressure is used to set an annulus seal assembly (11) (fig 7 shows setting of 11 allows for the placement of seal 89 around the annulus of the wellhead 77) and a casing hanger (75) concurrently with taking the lead impression on a single trip (fig 7, [0038]-[0039]).

Regarding claim 18, Wilson further discloses that  the actuatable assembly is sent downhole on a hanger running tool (81) and changing the external pressure downhole is part of an installation procedure for setting the casing hanger ([0038]-[0039], fig 7).

Regarding claim 19, Wilson further discloses that the installation procedure for setting the casing hanger is the same as setting the casing hanger without the actuatable assembly ([0038]-[0039], fig 7).

Regarding claim 20, Wilson further discloses that  assembling the actuatable assembly radially around a downhole tool (13) (fig 5), the assembling comprising: positioning an outer sleeve (15) around an outer surface of the downhole tool and onto a landing shoulder (25) of the downhole tool (fig  5), wherein internal components (41,43, 45, 47) of the actuatable assembly are positioned radially between the outer sleeve and the downhole tool (fig 5); and attaching the outer sleeve to the downhole tool (fig 6).

Allowable Subject Matter

Claims 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23 are allowed 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is Wilson (US 20120261132). 
Regarding claim 21, Wilson discloses a method of obtaining a lead impression downhole, comprising: sending an actuatable assembly (39) to a downhole location (fig 7, [0038]-[0039]); at least one piston ( 45) comprising a piston head (53 ) (fig 2b) wherein a first side of the piston head is in a fluid communication with a port to the at least one accumulator; at least one lead impression module, comprising: a lead pad (47) held in an initial position by a pad force (force created by spring 43) ([0029]-[0030]); 
Wilson is silent regarding the presence of at least one accumulator charged to a pre-set pressure; a pressure relief device and a plurality of conduits and valves forming a fluid communication system between the pressure relief device, the at least one accumulator, the at least one piston, and the at least one lead impression module; and using a differential pressure between an external pressure around the actuatable assembly at the downhole location and an internal pressure within the actuatable assembly to move the lead pad in a radially outward direction to take the lead impression as specifically called for in the claimed combination. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clemens (US 20160084064) discloses a downhole tool includes a housing including a base and an end open to an exterior of the housing opposite the base; and a plurality of moveable members at least partially enclosed within the housing, at least a portion of the moveable members contactingly mounted in the housing against at least one of a friction member or an adjacent moveable member, each moveable member in the portion of moveable members configured to translate between a first position extended a first distance from the base and a second position extended a variable second distance from the base less than the first distance based on contact of the moveable member with a downhole object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672